UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 06-7510



WADE STEPHNEY, JR.,

                                                     Plaintiff - Appellant,

           versus


COLUMBUS   COUNTY;   COLUMBUS    COUNTY    DETENTION
CENTER,

                                                 Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:05-ct-00606-FL)


Submitted:   December 14, 2006            Decided:    December 21, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wade Stephney, Jr., Appellant Pro Se. James Redfern Morgan, Jr.,
WOMBLE, CARLYLE, SANDRIDGE & RICE, PLLC, Winston-Salem, North
Carolina, Mark Allen Davis, WOMBLE, CARLYLE, SANDRIDGE & RICE,
PLLC, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Wade Stephney, Jr., appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000).   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    Stephney v. Columbus County, No. 5:05-ct-

00606-FL (E.D.N.C. Aug. 23, 2006).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                              - 2 -